Citation Nr: 1044242	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for central retinal vein 
occlusion (CRVO), including as secondary to the service-connected 
Type II Diabetes Mellitus.

2.  Entitlement to service connection for vascular disorder, 
including as secondary to the service-connected Type II Diabetes 
Mellitus.

3.  Entitlement to a rating higher than 10 percent for diabetic 
retinopathy of both eyes, with macular edema of right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1958 
to September 1961 and from December 1961 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

In a March 2009 rating decision, the RO increased and separately 
evaluated (from the already service-connected Type II Diabetes 
Mellitus) the rating for the Veteran's diabetic retinopathy 
from 0 to 10 percent, retroactively effective from June 11, 2007, 
the date of the claim for the increased rating.  He has since 
continued to appeal, requesting an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  

As support for his claims, the Veteran testified at a 
videoconference hearing in September 2010, before the undersigned 
Veterans Law Judge (VLJ) of the Board.  Immediately following the 
hearing he submitted additional evidence and waived his right to 
have the RO initially consider the evidence not already on file.  
See 38 C.F.R. §§ 20.800, 20.1304(a) (2010).

The Veteran stated at the hearing, and confirmed with a written 
request in September 2010, that he wished to withdraw his claims 
for service connection for hypertension and a prostate disorder, 
respectively.  38 C.F.R. § 20.204 (2010).

The vascular disorder and diabetic retinopathy claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

There is competent and credible evidence of record that it is 
just as likely as not the Veteran developed his current CRVO as a 
result of his service-connected Type II Diabetes Mellitus.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's CRVO 
disability was proximately due to the service-connected diabetes 
mellitus and diabetic retinopathy with macular edema.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) and (b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error).




II.  Analysis-Entitlement to CRVO, including as Secondary to the 
Service-Connected Type II Diabetes Mellitus

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Further, disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a) and (b) (2010).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. 
App. 148, 158 (1998).  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

Here, there is no disputing that the Veteran currently has an eye 
disability of CRVO in the left eye.  This diagnosis has been 
provided by both the October 2007 and February 2009 VA examiners.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In adjudicating this claim, the Board also has considered the 
doctrine of reasonable doubt.  In determining whether service 
connection is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise - meaning about evenly balanced for and 
against the claim, with the Veteran prevailing in either event, 
or whether instead a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that his CRVO is a complication of his 
diabetes.  Indeed, his medical treatment records show he only 
developed this severe eye disability in 2006, which was after he 
developed his earlier disability of diabetes.  Thus, this 
allegation is credible.  

Regarding the question of secondary service connection, there is 
conflicting medical evidence of a nexus (i.e., link) between the 
CRVO and the service-connected Type II Diabetes Mellitus.  Velez, 
11 Vet. App. at 158.  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence is 
required to associate any given disorder with a service-connected 
disability).  

In this regard, the October 2007 VA compensation examiner 
specifically discounted this notion, stating, "[t]he CRVO is not 
directly related to diabetes..."  Also, the February 2009 VA 
examiner stated that the "central retinal vein occlusion, left 
eye, with chronic macular edema and resulting poor vision is not 
at least as likely as not due to Diabetes Mellitus Type II."  

On the other hand, the October 2007 VA examiner also provided 
competent medical evidence in support of the Veteran's claim.  
Indeed, the October 2007 VA examiner went on to state that the 
Veteran has "[d]iffuse macular edema in the left eye, secondary 
to CRVO and possibly aggravated [emphasis added] by non-
proliferative diabetic retinopathy."  The October 2007 VA 
examiner reasoned that "...diabetes along with the [Veteran's] 
hypertension and other vascular risk factors probably put him at 
higher risk [for CRVO]."  In addition, the Veteran has recently 
provided competent medical treatise literature that states that 
diabetes mellitus can be a predisposing factor in the appearance 
of CRVO.  

For these reasons and bases, the medical and lay evidence 
concerning the determinative issue of whether the veteran's CRVO 
is proximately due to the service-connected diabetes and diabetic 
retinopathy with macular edema is in relative equipoise, i.e., 
about evenly balanced for and against his claim.  In these 
situations he is given the benefit of the doubt.  
38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Consequently, resolving all reasonable doubt in his favor 
concerning the origin of his CRVO, the Board finds that service 
connection is warranted for this condition.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon the 
issue).  The Board, therefore, is granting the claim for service 
connection for CRVO on a theory of secondary causation.  As such, 
there is no need to further consider service connection under a 
theory of direct service connection, nor does the Veteran even 
contend this.  


ORDER

The claim for service connection for CRVO, as secondary to the 
service-connected diabetes, is granted.


REMAND

Before addressing the remaining claims on appeal, the Board finds 
that additional development is required.  

First, the Veteran needs to be scheduled for a VA examination to 
obtain a medical nexus opinion concerning the etiology of his 
claimed vascular disorder, particularly with regard to any 
relation to his service-connected Type II Diabetes Mellitus, as 
he contends.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Although it is not entirely clear, the Veteran appears to have 
some type of vascular disorder in his lower extremities.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, the 
Veteran testified at his personal hearing that he has circulation 
problems in his legs, including varicose veins.  See personal 
hearing transcript, at 9.  So, even as a layman, the Veteran is 
competent to proclaim experiencing painful, varicose veins on his 
legs, since pain and varicose veins are both readily identifiable 
by the lay person.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and 38 C.F.R. § 3.159(a)(2).  The identification of 
varicose veins does not require specialized medical training.  
And his contention of varicose veins also initially appears to be 
credible, since confirmed by the medical record.  To that end, VA 
treatment notes in August and November 2008 diagnosed him with 
varicose veins.  The VA Tennessee Valley Healthcare System also 
issued him thigh-high compression hose to treat his painful 
varicose veins.  See August 2008 VA treatment note.

Moreover, the Veteran contends this vascular disorder is entitled 
to service connection, on a secondary basis to his diabetes.  See 
personal hearing transcript, at 9.  So, the record raises the 
issue of service connection on a secondary basis to the service-
connected diabetes.  38 C.F.R. § 3.310(a) and (b).  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004).
Consequently, the Board requires further medical comment on the 
nature and etiology of his claimed vascular disorder, inasmuch as 
its relation to his service-connected diabetes still remains 
unclear.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Second, a remand is also necessary for further medical findings 
on the severity of his visual field impairment, with respect to 
the claim for an increased rating beyond 10 percent for his 
service-connected diabetic retinopathy of both eyes, with macular 
edema of right eye.  As alluded to, the Veteran's service-
connected diabetic retinopathy is a disability associated with 
his service-connected Type II Diabetes Mellitus.  However, as 
mentioned, in a March 2009 rating decision, the RO assigned a 
separate rating for the diabetic retinopathy, and increased the 
rating from 0 to 10 percent, retroactively effective from June 
11, 2007, the date of the claim for the increased rating.  He has 
since continued to appeal, requesting an even higher rating.  See 
AB, 6 Vet. App. at 39.  He contends his condition is worse in 
severity than accounted for by the current 10 percent rating.  
His diabetic retinopathy of both eyes, with macular edema of 
right eye, is currently rated under DC 6080.  38 C.F.R. § 4.84a.

The Board notes that while the appeal was pending, the rating 
schedule for evaluating disabilities of the eyes was revised and 
amended.  See 73 Fed. Reg. 66543- 54 (Nov. 10, 2008).  Diseases 
of the eye are now rated through a General Rating Formula, under 
38 C.F.R. § 4.79 (2010).  However, the new criteria are only 
applicable to claims filed on or after December 10, 2008 - so, 
not here.  See 73 Fed. Reg. 66543-02 (November 10, 2008). Because 
the Veteran filed his claim in June 2007, well before this date, 
only the old criteria as set forth under 38 C.F.R. § 3.84a (2008) 
are applicable in this case.

The Board should distinguish which visual acuity and visual field 
difficulties are the result of his service-connected diabetic 
retinopathy as opposed to his now service-connected CRVO.  The 
February 2009 VA eye examiner commented that "[t]he decrease in 
visual acuity of his right eye is more likely than not a result 
of the clinically significant macular edema right eye [i.e., 
which has been service-connected as part of the diabetic 
retinopathy disability] with subsequent treatment that is a 
result of Diabetes Mellitus, Type II."  Similarly, the March 
2009 VA examiner's addendum (to the February 2009 VA examination 
report) opined that "[t]he visual field impairment of his right 
eye is more likely than not a result of the clinically 
significant macular edema right eye with subsequent treatment 
that is a result of Diabetes Mellitus, Type II."  Based on the 
medical evidence on record thus far, the visual acuity and visual 
field difficulties in his right eye appear to be attributable to 
his service-connected diabetic retinopathy with macular with 
macular edema, due to his underlying service-connected disability 
of diabetes mellitus.  

Visual field impairment is rated in accordance with 38 C.F.R. § 
4.84a, Diagnostic Code 6080.  Under 38 C.F.R. § 4.84a, Diagnostic 
Code 6080, impairment of field vision is rated as follows:

Field, visual, loss of temporal half:  
Bilateral ... 30 percent; Unilateral ... 10 percent;

Field, visual, loss of nasal half:  
Bilateral ... 20 percent; Unilateral ... 10 percent;

Field, visual, concentric contraction to 5 degrees:  
Bilateral ... 100 percent; Unilateral ... 30 percent;

Field, visual, concentric contraction to 15 degrees but not to 5 
degrees:  
Bilateral ... 70 percent; Unilateral ... 20 percent;

Field, visual, concentric contraction to 30 degrees but not to 15 
degrees:  
Bilateral ... 50 percent; Unilateral ... 10 percent;

Field, visual, concentric contraction to 45 degrees but not to 30 
degrees:  
Bilateral ... 30 percent; Unilateral ... 10 percent;

Field, visual, concentric contraction to 60 degrees but not to 45 
degrees:  
Bilateral ... 20 percent; Unilateral ... 10 percent.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual fields 
in each of the eight 45 degree principal meridians.  The number 
of degrees lost is determined at each meridian by subtracting the 
remaining degrees from the normal visual fields given at 38 
C.F.R. § 4.76a, Table III.  The normal degrees under § 4.76a, 
Table III are as follows:  85 degrees for temporally meridian; 85 
degrees for down temporally meridian; 65 degrees for down 
meridian; 50 degrees for down nasally meridian; 60 degrees for 
nasally meridian; 55 degrees for up nasally meridian; 45 degrees 
for up meridian; and 55 degrees for up temporally meridian, which 
combine for a total 500 degrees.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining degrees 
of visual field.  The difference divided by eight represents the 
average contraction for rating purposes.  38 C.F.R. § 4.76a.

The Veteran was afforded VA eye examinations to evaluate his 
service-connected disability in October 2007 and again in 
February 2009, with Goldmann Perimeter Charts of record, for 
visual field testing purposes.  But, in both instances, the 
VA examiner had failed to fully interpret the graphical 
representations of the visual fields in the VA examination 
report.  

Concerning visual field impairment, the October 2007 VA examiner 
only commented that confrontatal visual fields are full to count 
fingers in both eyes.  
However, the October 2007 VA examiner did not provide any 
interpretation of the graphical Goldmann visual field testing 
charts that were provided with the examination report.  
Specifically, the examiner did not provide findings on the extent 
of the visual field contraction in any of the eight 45 degree 
principal meridians.  Without these findings, the Board cannot 
rate visual field impairment under DC 6080.  

The February 2009 VA examiner made only limited interpretations 
of the graphical Goldmann visual field testing charts that were 
provided with the examination report.  Unfortunately, these 
findings are insufficient to allow the Board to provide a rating 
for visual field impairment under DC 6080, as the examiner did 
not provide findings on the extent of the visual field 
contraction for all of the eight 45 degree principal meridians.  
Rather, the examiner only provided interpretation/findings for 
four of the eight medians for the right eye:  superior meridian 
42 degrees; temporal meridian 75 degrees; inferior meridian 60 
degrees; and nasal meridian 55 degrees.  Importantly though, the 
examiner did not clarify whether these findings represented the 
degrees of visual field ability versus degrees of visual field 
impairment for the respective meridians.  And the examiner 
further critically failed in providing degrees of visual field 
impairment for the remaining four meridians, namely the down 
temporally meridian, down nasally meridian, up nasally meridian, 
and up temporally meridian.  

In light of this, the Board finds that both the October 2007 and 
February 2009 VA eye examination reports do not contain 
sufficient detail for evaluation purposes.  
38 C.F.R. § 4.2; see Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  While the March 
2009 rating decision and April 2009 SOC include interpretation of 
the visual field charts at the recent VA eye examinations, it 
does not appear that these findings were made by an appropriate 
VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, in 
the opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  The Board finds that interpretation of the visual 
field charts should be provided by the most recent VA eye 
examiner or an appropriate specialist.

The AMC therefore should attempt to obtain an addendum opinion 
from the last VA eye examiner since that examiner failed to 
provide sufficient visual field impairment findings for rating 
this disability.  In this addendum, the February 2009 VA examiner 
must provide additional medical commentary and specific findings 
responsive to the applicable rating criteria under 38 C.F.R. § 
4.84a, Diagnostic Code 6080, in regards to visual field 
impairment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA compensation examination 
for a medical nexus opinion concerning the 
nature and etiology of his current 
vascular disorder of the lower 
extremities, including varicose veins in 
his legs.  

He is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
And the claims file, including a complete 
copy of this remand, must be made 
available for review of his pertinent 
medical and other history.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner must first confirm whether 
the Veteran has a current vascular 
disability of the lower extremities, 
including varicose veins in his legs.  If 
so, the examiner must provide an opinion 
as to the likelihood (very likely, 
as likely as not, or unlikely) the 
vascular disorder is:  (a) caused or 
aggravated by the already service-
connected Type II diabetes mellitus; or 
(b) is directly related to the Veteran's 
military service.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

2.  Request an addendum opinion from the 
February 2009 VA eye examiner regarding 
the nature and severity of the Veteran's 
diabetic retinopathy, with macular edema 
of the right eye.  Ask the examiner to 
interpret any graphical representations of 
visual field testing, to include the 
February 2009 charts; and if possible, the 
October 2007 charts as well.  The results 
of such testing should be reported in 
terms of the applicable rating criteria.  

In this regard, for VA rating purposes, 
the normal visual field extent at the 8 
principal meridians, in degrees, is:  
temporally, 85; down temporally, 85; down, 
65; down nasally, 50; nasally, 60; up 
nasally, 55; up, 45; up temporally, 55.  
The total visual field is 500 degrees.  
The addendum must report the extent of the 
remaining visual field in each of the 
eight 45 degree principal meridians.  

If it is not possible or feasible to make 
these distinct findings, then the examiner 
should expressly indicate this and provide 
explanation.

If this addendum opinion cannot be 
obtained, then schedule the Veteran for 
another VA eye examination to address 
these same questions concerning the extent 
of visual field impairment.  He is hereby 
advised that failure to report for such 
scheduled VA examination, without good 
cause, may have adverse consequences on 
this pending claim for an increased rating 
for diabetic retinopathy.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of his pertinent medical and other 
history.

3.  Then readjudicate the claims in light 
of the additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him an SSOC and give 
him an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


